Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 02, 2019

The Court of Appeals hereby passes the following order:

A19E0029. H. GUY JONES v. OAK TREE VILLAS, et al.

      H. Guy Jones filed this pro se emergency motion, asking that we grant his
application for a discretionary appeal from a writ of possession issued by the
Magistrate Court of DeKalb County. In his motion, Jones asserts that he now has
evidence, including the admission of the landlord’s representative, that the
dispossessory action filed against Jones was fraudulent and in violation of the
landlord’s agreement with the Decatur Housing Authority and/or the United States
Department of Housing and Urban Development. This Court, however, has no
jurisdiction to hear appeals from the magistrate court. Instead, appeals from
judgments entered in DeKalb County Magistrate Court must be taken to the DeKalb
County State Court. See OCGA § 15-10-41 (b) (1). Moreover, as a general rule, new
evidence may not be introduced on appeal. Thus, to present the evidence of wrongful
eviction that Jones claims to possess, Jones would need to file a separate action for
wrongful eviction in either the State or the Superior Court of DeKalb County. Such
an action could seek any equitable relief (i.e., temporary injunctive relief, a temporary
restraining order, or a stay of execution) that might be available under the current
circumstances.
      For the reasons set forth above, Jones’s emergency motion is hereby DENIED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/02/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.